 PINEPRODUCTS CORPORATION581Pine Products CorporationandCentral Oregon District Council,Lumber and Sawmill Workers Union, affiliated with UnitedBrotherhood of Carpenters and Joiners of America,AFL-CIO.Case No. 36-CA-1342.June 28, 1965DECISION AND ORDEROn April 29, 1965, Trial Examiner James R. Hemingway issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom, and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions and a supportingbrief.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions, brief, and the entire record in thecase, and hereby adopts the findings,2 conclusions, and recommenda-tions of the Trial Examiner .,3ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and'ordersthat Respondent, Pine Products Corporation, Prineville, Oregon, itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order .4IThe Respondent's request for oral argument is denied as the record, including the ex-ceptions and brief,adequatelypresents the issues and positionsof the parties2In view ofour affirmanceof the TrialExaminer's8(a) (3)finding,we find it unnec-essary to pass upon his 8(a) (4) finding inasmuch as such a finding would not alter thescope of our Order and The Remedy herein.3We herebygrant theCharging Party's unopposedmotion to delete the word "and"which appears after the date "1964" in the sectionof the Trial Examiner's Decisionentitled"The Remedy."We also noteand hereby correct theTrialExaminer's in-advertenterror in referringto the testimony of Gilbertsonand lllergel as indicating thatboth men left the filing roomon July 21at 3 35 p.m. rather than 3 25 p in.4The telephonenumber for Subregion 36, appearingat the bottom of the Appendixattachedto the TrialExaminer'sDecision,is amended to read: TelephoneNo. 226-3431.153 NLRB No. 57. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe original chargeinitiating this casewas filed on July 29, 1964, by Lumber andSawmillWorkers Union againstPineProductsCorporation, herein called theRespondent.An amended charge was filed on August 25, 1964, by Central OregonDistrict Council, Lumber and Sawmill Workers Union, affiliated with United Brother-hood of Carpenters and Joiners of America, AFL-CIO, herein called the Union.'Upon the charge and amended charge, the General Counsel for the National LaborRelations Board, on behalf of said Board, caused a complaint to issue against saidRespondent on September 3, 1964, alleging violations of Section 8(a)(1), (3), and(4) of the National Labor Relations Act, as amended, 29 U.S.C. Section 151et seq,herein called the Act.In substance, the complaint alleged that on or about July 22, 1964, the Respondentdischarged its employee, Manley Marge], and thereafter failed and refused to rein-state said employee because he had joined or assisted the Union or engaged in otherunionactivities or concerted activities for the purpose of collective bargaining ormutual aid and protection, or because he was named in a previous charge filed againstRespondent, or gave testimony under the Act.The Respondent's answer, filed onSeptember 17, 1964, admitted that Respondent had discharged said employee andhad failed and refused to reinstate him, but it denied the cause alleged.Pursuant to notice, a hearing was held on October 20, 1964, at Prineville, Oregon,before Trial Examiner James R. Hemingway.All parties were represented by coun-sel and were afforded full opportunity to examine and cross-examine witnesses andto adduce evidence bearing upon the issues.At the conclusion of the General Coun-sel's case in chief, the Respondent moved to dismiss.The motion was denied.Atthe close of the hearing, the Respondent again moved to dismiss and ruling wasreserved thereon.Respondent's motion is now denied for the reasons hereinafter setforth.Upon the entire record and from my observation of the witnesses, I hereby makethe following:FINDING OF FACT1.THE BUSINESS OF RESPONDENTThe Respondent is, and has been at all times material herein, a corporation dulyorganized under, and existing by virtue of, the laws of the State of Oregon.Respond-ent has maintained its principal office and place of business at Prineville, Oregon,and is, and has been at all times material herein, engaged at said location in the manu-facture, sale, and distribution of lumber and related products.During the past fiscal year, Respondent, in the course and conduct of its businessoperations, manufactured, sold, and distributed products valued in excess of $3 mil-lion, of which products valued in excess of $2 million were shipped from Respond-ent's plant located at Prineville, Oregon, directly to States of the United States otherthan the State of Oregon. Jurisdiction is not contested. I find that the Board hasjurisdiction and that it will effectuate the policies of the Act to assert jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, a labor organization withinthe meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESDiscriminationA. The history of Mergel's employment and working practice before Apiii 1964Manley Mergel, prior to his discharge, had been continuously in Respondent'semploy for more than 25 years.During the last 7 years of his employ, Mergel hadbeen a sawfitter, sometimes called a filer's helper.His duties involved sharpeningof saws and fitting.The sawfiler, during Mergel's last 6 years or so of employment, was Clyde Gilbert-son, the head filer.The Respondent in its brief refers to Gilbertson's position asequivalent to that of a leadman.Gilbertson had the full responsibility for keeping1 In each case, the signer of the charge was S D. Nelson, an International representa-tive, and the address given for the Charging Party was the same in each charge I findthat the Charging Party was the same on each. PINE PRODUCTS CORPORATION583the saws of the mill in condition.He received a monthly salary of $830,whereasMergel was paid by the hour.Gilbertson directed Mergel in his work, assigning cer-tain jobs to him, determining the total hours that Mergel worked,determining thetime taken on the morning and afternoon breaks, and the time when Mergel wenthome.The regular hours were 6:30 a.m. to 3.30 p.m. with 1 hour forlunch.Sometimeswhen Mergel would start 15 minutes to a half an hour earlier in the morning, Gilbert-son might let him go early in the afternoon if they were caught up with their work.More often than not, however, both Gilbertson and Mergel worked overtime. Forthe 2 years immediately preceding the time when Respondent undertook to eliminateMergel's overtime in April 1964, Mergel had fairly consistently worked from 48 to60 hours a week, and Gilbertson customarily worked longer hours than Mergel.At the Respondent's mill, the head filer was under the plant superintendent.How-ever, as Gilbertson testified, as head filer, he was "more or less on his own," and theplant superintendent did not interfere with Gilbertson in his day-to-day functions.IfGilbertson took a longer break than the usual 15 minutes, the plant superintendentsaid nothing to Gilbertson, and if Gilbertson was able to leave early in the afternoon,nothing was said about that.Charles Rhoden, the plant manager, testified that itwas "a known fact that nobody bothers the filer as long as the saws are cutting" andif the filers were sitting down he would "figure the saws are in good shape and there'sno more work to do at that time."Mergel and Gilbertson usually took their coffee break about 9 a.m. and again at2 p.m., but the time of the break and whether or not they took it at all would bedependent upon the amount of work to be done at the time. There were occasionswhen Gilbertson and Mergel were obliged to work through a break and sometimesthrough their lunchtime.For this reason, when work was not so pressing, Gilbertand Mergel might take more than the usual 15 minute break.Mergel customarilywent with Gilbertson when they took their break, and usually they would go to theelectric shop or the pond shack for their break.Gilbertson was the one to determinethe length of the break and nothing was said to him with respect to taking too longa break period.Nor was there any complaint that the work of the filerand his assist-ant was not being done or was not being done properly. The only complaint voicedby the plant superintendent concerned the amount of overtime necessary in the filingroom, a subject which will be discussed hereinafter. I do not take this necessarilyto establish, however, that Gilbertson and Mergel were not doing their work duringregular hours, because the work in the filing room was not steady work; there wouldbe times when there would be little or nothing to do, and then all of a sudden therewould be a rush of work that would have to be handled right away and could runinto overtime.Because of this irregularity in rush times, I deduce that Sweet couldnot be certain, when he saw Mergel away from the filing room, that Mergel was not onhis lunch hour. Sweet once saw Mergel greasing his car "on company time" as heput it, but he said nothing about it to Mergel or to Gilbertson.Mergel admittedhaving greased his car several times during the coffee break and Gilbertson knewwhere he was at the time. I deduce that Sweet said nothing to Mergel or Gilbertsonwhen he saw him greasing his car, first, because he did not know but that Mergel wason his free time and, second, because Sweet did not care as long as Mergel took careof the work as it came in, and there was no complaint that he did not do so.Although Mergel's title was sawfitter, he had, for some years, also done sawfilingand, by 1962, Gilbertson considered Mergel experienced enough to be a filer.Whensaw salesmen would visit mills, they would hear about fitters who had become quali-fied filers and, if, in their rounds, they heard of a mill where a filer was needed, theywould act, as Gilbertson put it, as a kind of employment agent.Gilbertson had tolda saw salesman about Mergel in 1962. If Mergel had had a chance to become a saw-filer, he might, by 1964, have been willing to take the job, according to Gilbertson,and leave the Respondent.This, however, I consider speculation on Gilbertson'spart, because Mergel owned his home in Prineville and carried on a small floor sand-ing business on the side.Taking a job as filer would mean moving and giving up bothhis home and his sideline business, as Mergel had to do after he was discharged bythe Respondent.Mergel testified that, at the time he was discharged, he had no otherjob and was not looking for one.Mergel had formerly had an ulcer, and he frequently took crackers and milk dur-ing working nine in the morning. This was possible during the 9 or 10 minutes whilethe automatic sawfilers were making a cut. Sometimes Gilbertson would have a cupof coffee at the same time. Before the time of his discharge, Mergel had never beencriticized for his practice of eating on the job.Norm Sweet, an employee of the Respondent for some 8 years up to 1964, wasmade mill superintendent early in 1962. Soon after this time, Mergel offered to file. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDsome saws for Sweet at Mergel's home workshop, and Sweet gave him permission todo so, saying that he would give Mergel time, meaning credit toward overtime pay.However, after Mergel had done saws for several employees at the mill (saws whichwere used on the job), Sweet objected to giving Mergel any more overtime for it.Mergel then ceased to put in for overtime, but he continued to file saws at home afterwork, nevertheless.When Sweet became mill superintendent, he asked Gilbertson to hold the overtimedown as much as possible.Apparently, this did not reduce overtime, however, forthere would be many weeks when the total hours in the file room ran more than 50hours per week for each of the two men, and the amount of work done from week toweek varied widely.For example, in August 1962, Mergel's high week was 61hours as against a low of 48 hours.During all of 1963, the hours put in by Mergeland Gilbertson totaled more than 100 hours a week most of the time. This continuedto be true until toward the end of April 1964. Because the change in hours whichoccurred at that time coincided with certain other events which will be related here-inafter, a relation of the facts regarding the change will be deferred.B.Mergel's unionactivitiesThe Union commenced an organizational drive at the Respondent's plant in Febru-ary 1964.2Mergel actively participated in this campaign by passing out union cardsto various employees and collecting them again, and he discussed the Union withother employees during breaks.Although Mergel and Gilbertson sharpened sawsonly in two places in the mill, they inspected the lumber and saws in operation inother parts of the mill to see if the saws were in good condition.This could takethem to almost any place in the plant except, perhaps, the millpond.These trips toother departments apparently made it possible for Mergel to deliver union cards orto discuss the Union with employees throughout the plant during company time.Ofcourse, during a morning or afternoon break he could go to other parts of the mill onhis free time in connection with his union activities.Merge] testified that he deliveredsome union cards to a man in the "small mill" shortly before that mill was shut down,but he did not fix the time of day nor even the date very well .3 The only place whereMergel would have no occasion to be on company business would have been thepond shack.He had been observed there on at least one occasion by SuperintendentSweet, apparently during the union campaign.Manager Rhoden was also awarethat Merge] had been to the pond shack. Sweet testified to one instance when Mergelhad been in the electric shop during his break and had remained there for 15 min-utes and, when he left, had gone to the pond shack and spent another 15 minutes.Sweet did not, however, stop Mergel to ask him why he was at the pond shack, and henever warned Mergel about this then or on any otheroccasionwhen he may havetaken too much time on the coffee break.Nor did Sweet say anything to Gilbertson,who usually took the same break as Mergel.On one occasion when Gilbertson was at the electric shop, in early spring,duringthe union campaign, Ed Smith, the head electrician, told Gilbertson to caution Mergelabout his union activity, saying that he would get himself into trouble. Smith testi-fied that he thought Mergel should not stir things up and get the men active.Themen should just be allowed to make up their own minds. The General Counselcontends that Smith was a supervisor within the meaning of the Act. The record isnot entirely clear on this, but Smith appeared to be a leadman like Gilbertson. Smithheld a contractor's and supervisory license from the state and was responsible for thework of one man 4 He had occasions to be in the office section of the plant and hetestified that he had there picked up from a desk a pamphlet for supervisors and readthe instructions about how supervisors should not influence the employeesregardingtheUnion.Whether or not Smith's position was such as to make his statementsattributable to the Respondent, his conversation with Gilbertson, his testimony indicat-ing his belief that Mergel was stirring the men up regarding the Union, and otherevidence in the record all convince me that Mergel was generally known to be activelyengaging in promoting the Union during the unionorganizationalcampaign.The record does not show the date on which the Union filed a petition for certifi-cation, but the Respondent signed a consent-electionagreement and an election was2 Other unsuccessful attempts at organizing had been made by the Union in 1960 and1961 (Cases Nos. 36-RC-1585, 36-RC-1586, and 36-RC-1702).3 This mill was closed down in February 1964; It openedagain in mid-April and againwas closed about May 1, 1964. It is uncertain to which closing Mergel referred.* Smith and his assistant worked 44 hours a week. Apparently, their overtime wasnever eliminated. PINE PRODUCTS CORPORATION585scheduled for May 13, 1964.At least until that date Mergel continued his part inthe Union's campaign. In the last of March or early April, Charles Rhoden, theplant manager,heard that Mergel was passing out union information,5 but he testifiedthat he had not paid much attention.He testified that he had known for years thatMergel wasa union man,and he testified that he had hired union men from othercompanies that had gone out of business.Rhoden, as well as Sweet, had seen Mergelat the log pond and at various places about the mill but did not stop to check whatMergel was doing. I deduce, however, that Rhoden believed that Mergel was at thelog pond inconnectionwith union activity.On Wednesday, April 15, 1964, Mergel encountered Jack Rhoden,the assistantplant manager, in the electric shop, and said, "Hi, Jack."Rhoden did not respond.When Mergel mentioned this to Gilbertson, the latter said, according to Mergel,"No wonder he didn't speak, he's cutting your overtime off."Earlier,Gilbertsonhad had a conversation with Jack Rhoden and Sweet in which they had told Gilbert-son that they wanted to cut down Mergel's overtime.About April 16, 1964, theRespondent did reduce Mergel's overtime hours and confined Mergel to fitting, whilehaving Gilbertson do all the filing and benching of saws.Gilbertson could not havehandled all the additional work by himself; so to make it possible for Gilbertson todo all the filing to the exclusion of Mergel, the Respondent relieved Gilbertson ofthe job of filing of the molder saws and transferred that job to the planer. The filingof the molder saws was about the only job done by Gilbertson and Mergel away fromthe filing room.At this time, the Respondent first told Gilbertson that Mergel wasto be cut to 40 hours a week, but Gilbertson apparently had doubts that he couldhandle all the work because he told Sweet that this change might work out if theRespondent would allow 9 hours a day for Mergel. This was agreed to, and for acouple of weeks thereafter Mergel's total hours were confined to 45 a week. AlthoughGilbertson held Mergel to the 45 hours a week, he did not keep Mergel within theusual starting and quitting time; he would keep him a little longer one night and lethim go a little earlier the next. Just after this reduction in Mergel's hours, the smallmill,which had been shut down in February, was reopened.Around the first ofMay 1964, the Respondent decided to cut Mergel to a straight 40 hours a week, andat this time it removed the grinding of the chipper knives from the filing room andgave this work to another man.About this time the small mill was closed down forthe second time. Sweet, at this time, told Gilbertson that Mergel was not to workmore than 40 hours a week and was to work from 6:30 a.m. to 3:30 p.m., with anhour for lunch.Gilbertson testified that Sweet had said to hold Mergel to 40 hoursa week even if they ran out of saws. Sweet denied the last part. If Sweet did notexpressly say that Mergel was to be held to 40 hours a week even if they ran out ofsaws, Gilbertson had reason to believe that this was Sweet'smeaning.The Union lost the election which was held on May 13, 1964. On May 22, 1964,the Union filed a charge against the Respondent in Case No. 36-CA-1333 in whichitalleged, among other things, that the elimination of Mergel's overtimewas a dis-crimination in violation of the Act.At the hearing, Superintendent Sweet, on direct examination by the Respondent,read into the record notes that Sweet testified he had kept of Mergel's long breaksand leaving early. Sweet testified that he kept this record because Mergel was alwayscomplaining about not being able to get his work done. The use of the word "always"I take to be an exaggeration, and, from Sweet's own testimony, I conclude that theword "complaining" was misused. Sweet gave two instances of Mergel'sso-calledcomplaining.The first occurred around April 20, when his overtime was first cutand when the grinding of the molder saws was given to the planer.At this time,Sweet quoted Mergel as commenting that "it wouldn't work out," and that "at thatparticular mill, two filers would be needed in that mill and that one filer could nothandle it."This, it will readily be observed, was not a complaint that Mergel didnot have time to do his work but was rather an opinion that Gilbertson could not doall the filing by himself.Nevertheless, Sweet responded to leading questions byRespondent's counsel by testifying that, after that, he got complaints from Mergelthat he could not do his work in 45 hours.As an example of this, Sweet testifiedthat on or about May 1, when Respondent moved the chipper-knife grinder from thefiling room to the planer, Mergel had asked Sweet what was going on, and that he5Manager Rhoden at first gave the time of his noticing Mergel's union activities as inMarch or early April.But when asked if this were shortly before Mergel's hours werecut,Rhoden testified, "No, it was about the time that the-I don't remember-aboutthe time of the election." 586DECISIONSOF NATIONALLABOR RELATIONS BOARD(Sweet) had replied, "I think maybe by taking this work away from you and if youwill stay in the filing room, instead of all over the plant, that you will be able to doyour work up in forty hours."Another example, according to Sweet, occurred inmid-May in the electric shop during a break when Mergel, according to Sweet, said,"The company won't allow us time enough to take care of the saws in the mill theway they should be taken care of," and when Sweet, according to Respondent's wit-nesses, told Mergel that if Mergel would stay in the filing room "instead of spendingan hour on the smoke break and chasing all around the plant, that he'd probably havetime to do his work in the filing room." 6 Again, it will be noticed that Mergel wasquoted only as complaining that the saws were not given the care they should have,not that he could not do his work within the time he was held to. Since Mergel atthis time had been limited to fitting and was no longer doing any filing or benching,the statement attributed to Mergel by Sweet hardly appears to have been a complaintconcerning any lack of time for fitting.Nevertheless, Sweet would have it believedthat this "complaint" by Mergel caused Sweet to start keeping a record of Mergel'stime on breaks and his leaving early. Sweet was not examined closely about howsoon after the first two supposed incidents recorded he had started making entries inhis record, and the actual date when Sweet first started the record is not clear.Thefirst date read into the record by Sweet was May 18, when Mergel was recorded ashaving taken a 35-minute break in the afternoon.He was recorded as having lefthis job at an unknown time and returned at 1:50 p.m. on May 21. That was thedate when the charge, on behalf of Mergel, was signed by the Union's representative.Itwas actually filed on May 22.The following week, Sweet's records of Mergel'stime on breaks became more consistent, and they were recorded each week untilJune 17.The charge filed on May 22 was withdrawn on July 7. Between June 17and July 20, no entries were made.On July 20 Mergel was recorded as having25-minute breaks each in the morning and afternoon and as having left work at3:15 p.m., 15 minutes early.The same identical record was made for July 21, 1964.Sweet testified that both Gilbertson and Mergel had left early on both days.Gilbert-son denied having left early on July 20, but both he and Mergel admitted that theyhad left early on July 21, although, according to their testimony, they had not leftthe filing room until 3.35 p.m. and that they then walked to the parking lot and didnot leave the grounds until after 3.30 p.m. I question the accuracy of Sweet's memoryas to July 20.There is no way of determining whether Sweet or Mergel and Gilbert-son were more accurate in fixing the time of their departure on July 21.None ofthem was asked how he fixed the time. The disparity could have been caused by aslow or fast watch.C Mergel's dischargeOn Wednesday, July 22, 1964, when Mergel arrived for work at the beginningof his shift, Sweet met Mergel at the door and told him not to put on his overalls.Mergel quoted Sweet as saying that he was turning in Mergel's time.Mergel askedwhy.He quoted Sweet as saying that Mergel had gone home early the day before,that he had taken too long for a coffee break,7 and that he had come and foundMergel eating on the job.Mergel testified that Sweet had added, "And others."Mergel argued with Sweet that he had not left 15 minutes early the day before, butSweet insisted it was 15 minutes and walked away.9Mergel had no recollection of such a conversation.The Respondent called as awitness, to corroborate Sweet's testimony, Charles Sumner, the millwright, who testifiedthat he was present and overheard the conversationHe testified that Mergel wouldcome to the electric shop with Gilbertson during the coffee break but would not alwaysleave with GilbertsonHe testified that someone else was present when Sweet made theaforesaid statement but did not remember who it was.Gilbertson was not asked if hewas present on the occasion testified to. Sumner was not an unbiased witnessSweet,in an affidavit given to the Board, had stated the reasons for Mergel's discharge and inthe affidavit had said that lie had not spoken to Mergel about the causes for his dischargeand had only told Mergel and Gilbertson that Mergel was to work from 6 B0 a m. to 3 30p.m. and Gilbertson from 6 30 a in to 4 30 p in with an hour for lunch I am not fullyconvinced that Sweet made the statement quoted above but, if he did, he did not, as he,himself, admitted, consider it as a warning.7 Sweet testified that he showed Mergel his list of times when Mergel had taken longbreaks.Mergel was not specifically asked whether or not he had seen the list beforethe time of the hearing PINE PRODUCTS CORPORATION587D Concluding findingsManager Charles Rhoden testified that Mergel had long been knownto be a unionman and arguedthat, if he weregoing todischargeMergelfor his unionconnec-tions,he would havedone it long before.However, Rhodendisclaimedany partinMergel'sdischarge and testified that he was away when it happened. Sweet tookexclusivecredit for having discharged Mergel, and he claimed that he did not knowand did not even suspect that Mergel was engagedin unionactivity.8Even stand-ing alone, thistestimony would strike me as incredible, but this was not the onlytestimonywhich Sweet gave which I consider incredible. Sweet never satisfactorilyexplainedwhy he had kept a record on Mergel's time on breaks.His testimony thathe did so becauseMergelcomplained about not having time to do his work andstill took long breaks is not convincing.As heretofore pointed out, Sweet's charac-terizationofMergel's statements (first, in April, when the grinding of the moldersaws was turned over to the planerman, that it would not work out and second, whenMergel allegedly remarked that the Respondent would not give him and Gilbertsontime enough to keep the saws in the condition in which they should be kept) ascomplaints was an unjustifiable interpretation, and it demonstrated bias on Sweet'spart.Obviously, Sweet was not making a record on Mergel in order to show it toMergel, since before Mergel's discharge he did not do so.Furthermore, Sweet didnot even warn Mergel about long breaks.He testified rather vaguely that he "once"mentioned it to Gilbertson, adding, "In a way, I figured that he might get togetherwithManley and chop down on the long breaks."Gilbertson denied that anyonehad said anything to him about long breaks and I credit his testimony. Sweet admit-ted that Gilbertson was also taking long breaks but that Gilbertson was paid by themonth and put in overtime 9 I find no indication that Sweet directed Gilbertson tocut down the time he and Mergel took on breaks, although Sweet concededly hada right to do so.Under the circumstances, the record which Sweet was keeping onMergel clearly assumes the aspect of an attempt to build a case for an anticipateddischarge.Mergel and Gilbertson testified to their general practices regarding theirhours and their breaks from the time they began working together some 5 or 6 yearsbeforeMergel's discharge.There is absolutely no evidence that such practiceschanged in 1964. If Mergel had been taking too long on coffee breaks during allthat period, the Respondent had made no issue of it before April or May 1964, andeven inMay, when Sweet allegedly started his record, he did not pretend that hehad made it other than surruptitiously.Even Sweet's testimony concerning hiskeeping this record stretches credulity.He was questioned about an entry made onMay 26, 1964, showing that Mergel was supposed to have taken a 45-minute break,and testified that he (Sweet) had remained and watched Mergel for the entire 45minutes.He testified that he was "back someplace where he [Mergel]couldn't seeme."Yet Sweetexplainedthe absence of notes on certain days on the ground thathe was too busy to watch Mergel all the time. The very thought of a mill superin-tendent standing in a concealed position to watch an idle employee for so long isdifficult to believe, but it is even more difficult to believe that the superintendentwould not have confronted the idling employee and berated him or sent him to hisjob.Sweet's testimony as a whole gives evidence of exaggeration and bias. I donot, therefore, credit it as against Mergel's and Gilbertson's testimony.Althougheating onthe job, according to Mergel, was mentioned by Sweet whenhe discharged Merge!, Sweet testified that Mergel'seating onthe job was not areason for his discharge.The only reasons for Mergel's discharge, Sweet testified,were Mergel's complaining that he could not get the work done, the long breaks,and leaving early.Sweet was unable to testify as to whether or not Mergel hadworked during his lunchtime.He testified, "The way he was eating his lunch or hadhis lunch hour, it was hard to tell when his lunch hour was or when his break was,until I put him on a certain time [in May]. Before that, I have went in at 8 o'clockin the morning, and he'd be eating his lunch-both of them-Gilbertson and Merge!both.But that didn't matter to me as long as they were i°-whether they'd eat at8 o'clock or 11 o'clock, until we put them on certain hours "Sweet testified that on July 20 as well as on July 21, Gilbertson and Mergel hadleft 15 minutes early at the end of the day and that on each occasion he noticed itSweet knew of the charge filed in May on Mergel's behalf.Late in the summer of 1964 Gilbertson collected 2 years' back overtime pay from theRespondent through the Wage and Hour Division of the Department of Labor"It seemsobvious that Sweet was going to say "as long as they were doing their work." 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecause he had come to the filing room when he needed a filer in the mill, and eachtime found both Gilbertson and Mergel gone. Sweet testified that on July 20, he,himself, "fixed the saw on the wheel."He testified ". . . I let it go at that time ..and then the next day, Tuesday, July 21st, the same thing happened again . . . .Iwanted a man to fix the resaw. At 3.15, I went in the filing room and they wereboth gone, so I had to change the saw-on the resaw." It is difficult to tell fromSweet's testimony just what he would have had Mergel or Gilbertson do if he hadfound them present on either day."His testimony was "we needed a filer." Gilbert-son was the filer.Mergel had been taken off that work. If Sweet merely wantedsomeone to change a saw, he must have wanted it changed for the night shift,because at the time he was supposedly looking for Gilbertson and Merge], the sawwould not have been changed in time to do the day shift much good. Sweet hadgiven specific instructions that Mergel was not to work after 3:30 p.m.Gilbertsonusually stayed an hour longer. If anyone had caused inconvenience to Sweet, itwas Gilbertson.Yet Sweet admittedly did not speak to Gilbertson about leavingearly on either July 20 or 21. Placing the blame on Merge] while exculpatingGilbertson for such incident, under the circumstances, is inconsistent with honesty,fairness, and even sensible management practice. It is much more so when con-sidered with the fact that Mergel was terminated for such an offense without priorwarning of the consequences of slight irregularities in his working time.Although the Respondent was concerned about overtime work and wages through-out the plant and had spoken to Gilbertson about attempting to hold it down asearly as May 1962, no definite steps to reduce the overtime in the filing room weretaken until April 1964, at the time when the Union's campaign was in full swingand when Mergel was seen all over the plant. Then the steps taken to reduce over-time were aimed specifically at Merge], within 3 weeks of the date of the election.There is no evidence that overtime was reduced in other places around the plantother than in the filing room.Considering the fact that until the time of the union campaign in 1964, no effec-tive steps were taken to reduce overtime and the fact that, when steps were taken,they were taken against an active union organizer, and considering this in the lightof all the facts above related, I am unable to avoid the inference that the reductionofMergel's overtime was related to his union activity.The inference is increasedby the fact that almost coincidently with the filing of the Union's charge in CaseNo. 36-CA-1333 in which Mergel was named as a discriminatee, Sweet began hissurveillance of Mergel and the making of notes concerning his break periods with-out warning Merge], a tactic designed to prepare for a discharge.Making such arecord is something that had not been thought of, apparently, during the severalyears preceding 1964, although Gilbertson and Mergel both admitted that theysometimes took longer than the usual breaks, balancing out those times when theywere unable to take anyThe fact is that until the time of Mergel's union activity,when Sweet eliminated Mergel's overtime and confined him to a definite lunchtime,Sweet, like Rhoden, paid little attention to the time when Mergel and Gilbertsonate or took their breaksAlthough Manager Rhoden testified that he was away at the time of Mergel's dis-charge and did not know of it until a couple of days later, I am struck by the factthat Rhoden took the position that Mergel was trying to get himself discharged.The only basis he gave for such a belief was that an unidentified laborer had said so,and that Merge] "was doing things he didn't do before." 12 The quoted words wereexplained by Rhoden as, "Oh, I saw him around in the plant more or less and asfar as that goes, it's just a little of everything that I can't just name any specifics."Except on one hypothesis, there is no logic in the theory that Mergel was invitingdischarge, a tactic that certainly would not fit with an assumption that Mergelalready had another job, for if Merge] had another job, there would be no sense inhis inviting a discharge.He would simply have quit when he was ready.A dis-charge in such event might even be injurious to Mergel's acceptance by anotheremployer.The only hypothesis that could explain an invitation to be dischargedis that Respondent, in cutting Mergel's overtime, was attempting to cause Merge]to quit, but because quitting under such circumstances might have affected Mergel'sn I have already found that Gilbertson did not leave early on July 20 and this, amongother things in the record, leads me to believe that Sweet was fabricating his testimonyregarding needing a man at 3:15 p.m. on July 20.12 After the charge in this case, there was an apparent attempt toinduce Gilbertsonto testify to this effect.Gilbertson refused so to testify. PINE PRODUCTS CORPORATION589chances of getting unemployment compensation, Mergel, assuming that he suspectedsuch a motivation by the Respondent, would not likely have quit but would havestayed on the job until he was discharged, thus preserving his chances for unem-ployment compensation.This hypothesis did not aid the Respondent.The Respondent points to its past record as inconsistent with any union animus.The absence of prior overt antiunion acts is a factor to be considered in evaluatingthe evidence.It is not, however,conclusive.If an employer is reasonably surethat his employees would vote against a union in an election,he can afford to beneutral even if he prefers not to have his plant organized.The evidence in thiscase leads me to infer that the Respondent felt that if its employees, without influ--ence,were given a chance to vote in a union election, they would vote against theUnion, but that the Respondent could not be certain of the result if the employeeswere influenced by arguments of active union organizers. It is fairly inferable, fromall the evidence in this case, that the Respondent was concerned, not so much withthe time taken by Mergel on breaks, as with his being all over the plant apparentlyactively campaigning for the Union. If the Respondent believed that Mergel wasusing company time to campaign, to the detriment of his work, it was free to speaktoMergel about this and to limit the time of his campaigning. Instead of doing so,however, it undertook to remove from the filing room jobs that might have takenMergel to other places in the plant and to cut down his overtime.The Respondent, in an effort to prove that Mergel had unnecessarily put in over-time, offered in evidence a record of hours put in by employees in the filing roomboth before and after Mergel's discharge.This record shows that, beginning in thelastweek of April 1964, the weekly hours of Mergel and Gilbertson together werereduced by 12 and that, after Mergel's hours were cut to a straight 40 hours a week,their combined hours came to 90 a week. In the week before Mergel's discharge,there was a total of 101, with only 40 being Mergel's and the rest Gilbertson's, andin the week of Mergel's discharge (he was discharged after he had worked 2 days inthe week), the total for Mergel, Gilbertson, and Mergel's successor was 106.Gil-bertson was absent for the better part of 3 weeks in August. For the first week, noone took Gilbertson's place and only 40 hours was put in by Mergel's successor.During the next 2 weeks of Gilbertson's absence, the total hours for the filing roomwere 101 and 110, respectively.After Gilbertson returned, the number of hoursdropped to between 80 and 861/2, except on two occasions, when it was lower andwhen Gilbertson put in only 42 and 35 hours and Mergel's successor put in 32 and40 hours, respectively.This data might have been more enlightening if it hadincluded the total number of hours that the mill operated during the same period orif it had included the number of board feet produced. Even this, however, wouldnot give a complete picture of the situation.Both Mergel and Gilbertson testifiedthat afterMergel's overtime was eliminated, a lot of things were let slide.Fur-thermore, the amount of overtime put in was often affected by mishaps to the sawsand therefore the amount of overtime would depend on fortuitous circumstances.But even if conditions were the same before and after Mergel's discharge, except forthe number of hours put in, I would not be convinced that Mergel's discharge wasnot discriminatory.Because of the timing of the cut in Mergel's overtime with relation to his unionactivity, because of the obvious attempt to make a record for Mergel's dischargewithout warning him, following the filing of a charge on Mergel's behalf, becauseMergel, with 25 years of service in Respondent's employ, was discharged in themiddle of the week for a slight cause and without warning, because of the Respond-ent's ineffectual attempt to magnify the weak grounds for Mergel's discharge, becauseof the absence of any warning to Gilbertson, who was more at fault than Mergel forgoing home early,13 or for not holding down the amount of time taken on breaks,because Respondent's actions were totally at variance with the actions of an employerwho is making a discharge for honest cause, especially the discharge of an employeeof 25 years' service, and upon the entire record in the case, I conclude and find thatthe alleged reasons for Mergel's discharge were not the real reasons and that Mergelwas in fact discharged discriminatorily because of his union activity and because ofthe filing of a charge on Mergel's behalf, in violation of Section 8(a)(1), (3), and33Regarding Gilbertson's leaving early, Sweet testified that he had no objection toGilbertson's leaving early if he had his work done.When Gilbertson and Mergel leftearly on July 21, 1964, their work apparently was done. Gilbertson could never haveleft early if he had to wait to 3:30 p.m. sharp, although he had already cleaned up hiswork, in order to see if something unexpected would come up to require his presence. 590DECISIONS OF NATIONAL LABOR RELATIONS BOARD(4) of the Act.Although the charge in Case No. 36-CA-1333 was not filed byMergel but was filed on his behalf by the Union, the proscription of Section 8(a)(4)of the Act carries to the latter situation as well.14IV.THE REMEDYHaving found that the Respondent has committed certain unfair labor practices,I shall recommend an order requiring it to cease and desist therefrom, and to takecertain affirmative action which I find will effectuate the policies of the Act.Since I have found that Respondent discriminated in regard to the hire and tenureof employment of Manley Mergel in violation of Section 8(a)(3), (4), and (1) ofthe Act, I shall recommend that it offer said Mergel immediate and full reinstate-ment to his former or substantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make him whole for any loss he mayhave suffered by reason of the Respondent's discrimination against him, including,but not limited to loss of earnings.His loss of earnings shall be computed on thebasis of what he normally would have earned in Respondent's employ betweenJuly 22, 1964, and the date of his discharge, and the date of receipt by him of theRespondent's offer of reinstatement, less his net earnings elsewhere during saidperiod, in accordance with the Board's policy as set forth in F.W. Woolworth Com-pany,90 NLRB 289, but including interest upon his net backpay at the rate of 6percent per annum, in accordance with the Board's decision inIsisPlumbing &Heating Co.,138 NLRB 716.Upon the foregoing findings of fact and upon the entire record in the case, I makethe following:CONCLUSIONS OF LAW1.Respondent, at all times material hereto, has been engaged in and is engaged incommerce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of theAct.3.By discharging Manley Mergel on July 22, 1964, because of his union activityand by thereafter failing and refusing to reinstate him, Respondent has discouragedmembership in a labor organization within the meaning of Section 8(a)(3) of theAct.4.By discharging said Mergel because a charge was filed with the Board on hisbehalf, the Respondent has committed an unfair labor practice within the meaningof Section 8(a) (4) of the Act.5.By the aforesaid unfair labor practices, the Respondent has interfered with,restrained, and coerced its employees in the exercise of the rights guaranteed inSection 7 of the Act, within the meaning of Section 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and upon the entirerecord, and pursuant to Section 10(c) of the National Labor Relations Act, asamended, it is hereby ordered that the Respondent, Pine Products Corporation,Prineville, Oregon, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Central Oregon District Council, Lumber andSawmillWorkers Union, affiliated with United Brotherhood of Carpenters andJoiners of America, AFL-CIO, or in any other labor organization, by discharging,or in any other manner discriminating against, any employee because of his unionactivities, or because a charge has been filed by him or on his behalf with theNational Labor Relations Board.(b) In any other manner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form, join, or assist any labororganization, to bargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose of collective bargaining,or other mutual aid or protection as guaranteed in Section 7 of the Act, or to refrainfrom any or all such activities, except to the extent that such right may be affectedby an agreement requiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a)(3) of the Act.14Kanmak Mills,Inc., et al.,93NLRB 490;Vogue Lingerie, Inc,123 NLRB 1009. PINE PRODUCTS CORPORATION5912.Take the following affirmative action which I find will effectuate the purposesof the Act:(a)Offer to Manley Mergel immediate and full reinstatement to his former orsubstantially equivalent position without prejudice to his seniority or other rightsand privileges, and make him whole for any loss suffered by him as a result of thediscrimination against him in the manner set forth in the section above entitled "TheRemedy."(b)Notify the above-named employee if presently serving in the Armed Forcesof the United States of America of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Trainingand Service Act of 1948, as amended, after discharge from the Armed Forces.(c) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamount of backpay due under the terms of this Recommended Order.(d) Post at its place of business in Prineville, Oregon, copies of the attached noticemarked "Appendix." 15Copies of said notice, to be furnished by the RegionalDirector for Region 19 of the Board, shall, after being duly signed by the Respond-ent's representative, be posted immediately upon receipt thereof, and be maintainedby Respondent for 60 consecutive days from the date of posting, in conspicuousplaces, including all places where notices to employees are customarily posted.Rea-sonable steps shall be taken to ensure that such copies of the notice are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 19 of the Board, in writing, within20 days from the date of receipt of this Decision and Recommended Order, whatsteps Respondent has taken to comply herewith.1615 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order".:161n the event that this Recommended Order shall be adopted by the Board, this pro-vision shall be modified to read, "Notify said Regional Director, in writing, within 10 daysfrom the date of this Decision, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discourage membership in Central Oregon District Council,Lumber and Sawmill Workers Union, affiliated with United Brotherhood ofCarpenters and Joiners of America, AFL-CIO, or in any other labor organiza-tion by discharging, refusing to reinstate, or in any other manner discriminatingagainst any of our employees in regard to their hire or tenure of employment,or any term or condition of employmentWE WILL NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to join or assist said Union orany other labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in any other concerted activities for the pur-pose of collective bargaining or other mutual aid or protection, or to refrainfrom any and all such activities except to the extent that such right may beaffected by an agreement in conformity with Section 8(a)(3) of the NationalLabor Relations Act, as amended.WE WILL offer Manley Mergel immediate and full reinstatement to his formeror substantially equivalent position without prejudice to his seniority or otherrights and privileges, and we will make him whole for any loss he may havesuffered as a result of the discrimination against him.PINE PRODUCTS CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) 592DECISIONS OF NATIONAL LABOR RELATIONS BOARDNOTE.-We will notifythe above-named employee if presently serving in theArmed Forces of the United States of America ofhis rightto full reinstatement uponapplication in accordance with the SelectiveService Actand the Universal MilitaryTraining and ServiceAct of1948, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from thedate of posting,and must not be altered,defaced, orcovered byany other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicatedirectlywiththe Board'sRegional Office, 612Lincoln Building, 208SW. Fifth Avenue,Portland Oregon, TelephoneNo. 226-3361,if theyhave any questions concerning this notice or compliance with its provisions.Dura CorporationandLocal 620, Allied Industrial Workers ofAmerica, AFL-CIOandJohn Zarate,James Skinner, Hal L.Myers, and Billy Ireland.Cases Nos. 7-CA-4899 and 7-CB-1266.June 28, 1965DECISION AND ORDEROn April 16, 1965, Trial Examiner Arthur E. Reyman issued hisDecision in the above-entitled case, finding that the Respondents hadengaged in certain unfair labor practices alleged in the complaint andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondents filed exceptions to the Decision andbriefs in support thereof.The General Counsel filed a brief in answerto Respondent's exceptions and the Charging Party filed cross-excep-tions to the Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with these cases to a three-memberpanel [Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision and the entire record in the case, including theexceptions and briefs, and hereby adapts the findings, conclusions, andrecommendations of the Trial Examiner to the extent consistentherewith.1.We agree with the Trial Examiner that Respondent Company,hereinafter referred to as Company, violated Section 8(a) (2) and(1), and Respondent Union, hereinafter referred to as the A.I.W.,violated Section 8(b) (2) and 8(b) (1) (A), by executinga union-secu-rity agreement (called the supplemental agreement) covering theemployees at its new Adrian plant at a time when the A.I.W. did notenjoy a majority status at that plant.153 NLRB No. 54.